                                                 Case 4:14-md-02541-CW Document 1085 Filed 10/02/18 Page 1 of 2




                                           1                    IN THE UNITED STATES DISTRICT COURT

                                           2                  FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                           3

                                           4   IN RE: NATIONAL COLLEGIATE
                                               ATHLETIC ASSOCIATION ATHLETIC
                                           5   GRANT-IN-AID CAP ANTITRUST                      No. 14-md-02541 CW
                                               LITIGATION
                                           6
                                               ________________________________
                                           7                                                   ORDER REGARDING
                                               THIS DOCUMENT RELATES TO:                       OUTSTANDING TRIAL
                                           8                                                   ITEMS
                                               ALL ACTIONS
                                           9

                                          10
For the Northern District of California




                                          11   ______________________________________
    United States District Court




                                          12        Several trial-related matters remain outstanding.             The Court
                                          13   orders as follows:
                                          14        (1)   No later than October 8, 2018, the parties shall file,
                                          15              as discussed during trial, a stipulation regarding the
                                          16              admission of Plaintiffs’ Exhibits 43, 84, 148, 76, 81,
                                          17              and 147.    To the extent that the parties are unable to
                                          18              reach an agreement, Plaintiffs shall file a brief of no
                                          19              more than five pages total addressing the admissibility
                                          20              of any disputed exhibits no later than October 10, 2018;
                                          21              Defendants may file a response of no more than five
                                          22              pages total no later than October 15, 2018; and
                                          23              Plaintiffs may file a reply of no more than two pages
                                          24              total no later than October 17, 2018.
                                          25        (2)   No later than October 8, 2018, the parties shall file,
                                          26              as discussed during trial, stipulations regarding
                                          27              relevant historical facts pertaining to the NCAA, media
                                          28
                                                 Case 4:14-md-02541-CW Document 1085 Filed 10/02/18 Page 2 of 2




                                           1              contracts, and government regulations and other relevant

                                           2              rules that govern cost of attendance and Pell Grants.

                                           3        (3)   No later than October 8, 2018, the parties shall file,

                                           4              as discussed during trial, a stipulation listing any

                                           5              previously-filed1 deposition transcripts that a party

                                           6              intends to offer into evidence, provided that the use of

                                           7              such deposition transcripts either is permitted by

                                           8              Federal Rule of Civil Procedure 32 or the parties have

                                           9              agreed to such use.     To the extent that there is any

                                          10              dispute as to whether the use of certain deposition
For the Northern District of California




                                          11              transcripts is permissible under Rule 32, the party
    United States District Court




                                          12              offering the disputed transcripts into evidence shall

                                          13              file a brief of no more than five pages total no later

                                          14              than October 10, 2018; the opposing party may file a

                                          15              response of no more than five pages total no later than

                                          16              October 15, 2018, and the offering party may file a

                                          17              reply of no more than two pages total no later than

                                          18              October 17, 2018.

                                          19        IT IS SO ORDERED.

                                          20   Dated: October 2, 2018                CLAUDIA WILKEN
                                                                                     United States District Judge
                                          21

                                          22

                                          23

                                          24

                                          25
                                                    1 The Court will rule on any previously-filed objections to
                                          26   deposition transcript designations to the extent that a party
                                               offers the transcript designations into evidence and the use of
                                          27   the transcript is permitted by Rule 32 or is agreed upon by the
                                               parties.
                                          28

                                                                                    2
